Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 26-27 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Objections
Claim 36 is objected to for the recitation of “the a” in line 1. Applicant is advised to take corrective action. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-8, 16-18, 24-25 and 28-29 and 33-37 are rejected under 35 U.S.C. 103 as being unpatentable over Bosnan et al. (WO 2009/156142) in view of Bridgehouse (US Patent 4,025,100).
Regarding claims 1-2 and 33, Bosman et al. teach a chain comprising a chain link comprising a strip comprising weft yarns and warp yarns. The warp yarns contain warp yarn A and warp yarn B with the minimum creep rate of warp yarn B being higher than the minimum creep rate of warp yarn A and the minimum creep rate of yarn B is at least 10 times greater than the minimum creep rate of yarn A . The minimum creep rate is measured at slightly different conditions in Bosman et al. However, the minimum creep rate of Bosman et al. is still considered to read on the present claim limitations. The present claims a creep rate at 900 MPa at 30 degrees Celsius. Bosman et al. teach a creep rate of creep rate of yarn B being at least 300 times higher than the creep rate of yarn A at 600 MPA at 20 degrees Celsius. It would have been obvious to one of ordinary skill in the art at the time of the invention the yarns of Bosnan would have the claimed creep rate at the slightly different conditions. Further, the tension conditions and temperature at which the creep rate is measured is considered a product by process limitation. Although Bosnan et al. does not disclose process of measuring the creep rate, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Bosnan et al. meets the requirements of the claimed chain link, Bosnan et al. clearly meet the requirements of present claims chain link.
Bosnan et al. are silent regarding the claimed concentration of warp yarn A in the core section is higher than the concentration of yarn A in the edge sections of the strip and the concentration of warp yarn B in the edge sections of the strip is higher than the concentrations of warp yarn B in the core section of the strip. However, Bridgehouse teaches use of different yarns that possess different creep rates (for example nylon and polypropylene) for the core and the edge sections in order to affect strength and performance as shown in Figure 2 with chain warps, load carrying warps  and connecting warps. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to employ yarns of different creep rates in the core and edge section as taught by Bridgehouse in Bosnan in order to affect strength and performance and arrive at the claimed invention. 
Regarding claim 3, Bosnan et al. teach the creep rate of yarn A is 10-10 sec-1 and 10-12 sec-1 and therefore meets the present claim limitations of claim 3. 
Regarding claims 4-5 and 16-18, the warp yarns are UHMWPE and therefore are high performance yarns. 
Regarding claims 7 and 24-25, the warp yarn A and warp yarn B have different titer. Warp yarn A has a titer which is higher than a titer of warp yarn B [Examples].
Regarding claim 8, The previous combination is silent regarding the warp yarn in the edge section having a length that is higher than a length of the warp yarns in the core section of 
Regarding claims 28-29, Bosnan et al. teach the titer of both yarns A and B is at least 1760. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 34, the ratio of the minimum creep rate of warp yarn B to the minimum rate of warp yarn A is at least 5. 
Regarding claim 35, Bosnan et al. teach the claimed minimum creep rate of warp yarn A. Although the previous combination does not disclose the method of measuring the minimum creep rate of warp yarn A, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi
Therefore, absent evidence of criticality regarding the presently claimed process and given that the previous combination meets the requirements of the claimed composition, the previous combination clearly meet the requirements of present claims chain link.
Regarding claim 36, the polymer is polyamide, polyvinylidene fluoride, polyacrylonitrile, polyester (polyethylene terephthalate) and polyvinyl alcohol, polyethylene, polypropylene, poly(p-phenylene terephthalamide), ptfe, poly(2,6-diimidazo-(4,5b-4’,5’e)pyridinylene-1,4(2,5-dihydroxy)phenylenel, pbo, polybutylene terephthalate, poly(1,4 cyclohexylidene dimethylene terephthalate), copolymers of para hydroxybenzoic acid and copolymer of para hydroxynaphthalic acid. 

Claims 6 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Bosnan et al. (WO 2009/156142) in view of Bridgehouse (US Patent 4,025,100) in view of Boestan et al. (PG Pub. 20140106104).
Regarding claims 6 and 19-23, Bosnan et al. and Bridgehouse are silent regarding the claims branches. However, Boestan et al. teach UHMWPE with ethyl or butyl branches in order to optimize creep and improve tensile properties. The UHMWPE has an amount of olefinic branches per thousand carbon atoms of between 0.10-1.10. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the UHMWPE with branches as taught by Boestan et al. in Bosnan et al. in order to optimize creep and improve tensile strength and arrive at the claimed invention. 
Claims 11 and 31-32 rejected under 35 U.S.C. 103 as being unpatentable over Bosnan et al. (WO 2009/156142) in view of Bridgehouse (US Patent 4,025,100) in view of Bosnan et al. (WO 2013/186206).
Regarding claims 11 and 31-32, Bosnan et al. and Bridgehouse are silent regarding the claimed convolutions and twists and coiling into a plurality of overlapping layers which are substantially superimposed upon one another. However, Bosnan et al. teaches wherein the strip forms a plurality of convolutions of the strip including at least 4 with the strip having a longitudinal axis and each convolution of the strip comprising a twist along the longitudinal axis of the strip with the twist being odd multiple of 180 degrees and the strip is coiled into a plurality of overlapping layers which are substantially superimposed upon one another in order to improve strength of the article and prevent breaking. It would have been obvious to one of ordinary skill in the art to employ the claimed convolutions and twists as taught by ‘206 in Bosnan et al. in order to improve strength of the article and prevent breaking and arrive at the claimed invention. 
Claims 1-5, 7-8, 10, 16-18, 24-25 and 28-29 and 33-37 are rejected under 35 U.S.C. 103 as being unpatentable over Bosnan et al. (WO 2009/156142) in view of Babinchak (US Patent 8,540,295).
Regarding claims 1-2, 10 and 33, Bosman et al. teach a chain comprising a chain link comprising a strip comprising weft yarns and warp yarns. The warp yarns contain warp yarn A and warp yarn B with the minimum creep rate of warp yarn B being higher than the minimum creep rate of warp yarn A and the minimum creep rate of yarn B is at least 10 times greater than the minimum creep rate of yarn A . The minimum creep rate is measured at slightly different conditions in Bosman et al. However, the minimum creep rate of Bosman et al. is still considered to read on the present claim limitations. The present claims a creep rate at 900 MPa at 30 degrees Celsius. Bosman et al. teach a creep rate of creep rate of yarn B being at least 300 times higher than the creep rate of yarn A at 600 MPA at 20 degrees Celsius. It would have been obvious to one of ordinary skill in the art at the time of the invention the yarns of Bosnan would have the In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Bosnan et al. meets the requirements of the claimed chain link, Bosnan et al. clearly meet the requirements of present claims chain link.
Bosnan et al. are silent regarding the claimed concentration of warp yarn A in the core section is higher than the concentration of yarn A in the edge sections of the strip and the concentration of warp yarn B in the edge sections of the strip is higher than the concentrations of warp yarn B in the core section of the strip. However, Babinchak teaches a chain link with a core and a cover made up of materials including wherein the cover material warp yarn has a minimum creep rate less than the minimum creep rate of the core yarn in order to provide a load bearing core with a flexible cover. Babinchak teaches the concentration of warp yam A in the core section is higher than the concentration of warp yarn A in the edge sections of the strip and the 
Regarding claim 3, Bosnan et al. teach the creep rate of yarn A is 10-10 sec-1 and 10-12 sec-1 and therefore meets the present claim limitations of claim 3. 
Regarding claims 4-5 and 16-18, the warp yarns are UHMWPE and therefore are high performance yarns. 
Regarding claims 7 and 24-25, the warp yarn A and warp yarn B have different titer. Warp yarn A has a titer which is higher than a titer of warp yarn B [Examples].
Regarding claim 8, The previous combination is silent regarding the warp yarn in the edge section having a length that is higher than a length of the warp yarns in the core section of the strip. However, it would have been obvious for one of ordinary skill in the art to include the 
Regarding claims 28-29, Bosnan et al. teach the titer of both yarns A and B is at least 1760. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 34, the ratio of the minimum creep rate of warp yarn B to the minimum rate of warp yarn A is at least 5. 
Regarding claim 35, Bosnan et al. teach the claimed minimum creep rate of warp yarn A. Although the previous combination does not disclose the method of measuring the minimum creep rate of warp yarn A, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that the previous combination meets the requirements of the claimed composition, the previous combination clearly meet the requirements of present claims chain link.
Regarding claim 36, the polymer is polyamide, polyvinylidene fluoride, polyacrylonitrile, polyester (polyethylene terephthalate) and polyvinyl alcohol, polyethylene, polypropylene, poly(p-phenylene terephthalamide), ptfe, poly(2,6-diimidazo-(4,5b-4’,5’e)pyridinylene-1,4(2,5-dihydroxy)phenylenel, pbo, polybutylene terephthalate, poly(1,4 cyclohexylidene dimethylene terephthalate), copolymers of para hydroxybenzoic acid and copolymer of para hydroxynaphthalic acid. 
Claims 6 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Bosnan et al. (WO 2009/156142) in view of Babinchak (US Patent 8,540,295) in view of Boestan et al. (PG Pub. 20140106104).
Regarding claims 6 and 19-23, Bosnan et al. and Babinchak are silent regarding the claims branches. However, Boestan et al. teach UHMWPE with ethyl or butyl branches in order to optimize creep and improve tensile properties. The UHMWPE has an amount of olefinic branches per thousand carbon atoms of between 0.10-1.10. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the UHMWPE with branches as taught by Boestan et al. in Bosnan et al. in order to optimize creep and improve tensile strength and arrive at the claimed invention. 
Claims 11 and 31-32 rejected under 35 U.S.C. 103 as being unpatentable over Bosnan et al. (WO 2009/156142) in view of Babinchak (US Patent 8,540,295) in view of Bosnan et al. (WO 2013/186206).
Regarding claims 11 and 31-32, Bosnan et al. and Babinchak are silent regarding the claimed convolutions and twists and coiling into a plurality of overlapping layers which are substantially superimposed upon one another. However, Bosnan et al. teaches wherein the strip forms a plurality of convolutions of the strip including at least 4 with the strip having a  

Response to Arguments
The previous notice of allowabililty is withdrawn in view of new art found in an updated search. Claims 26-27 and 30 are indicated as being allowable but objected to as being dependent upon a rejected base claim. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116.  The examiner can normally be reached on Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Shawn Mckinnon/Examiner, Art Unit 1789